Exhibit 10.3

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE AWARD

 

You have been awarded Restricted Shares of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·                  Your name:  Thomas Tippl

 

·                  Total number of Restricted Shares awarded:  150,000

 

·                  Date of Grant:  May 11, 2009

 

·                  Grant ID:  08001708

 

·                  Your Award of Restricted Shares is governed by the terms and
conditions set forth in:

 

·                  this Notice of Restricted Share Award;

 

·                  the Restricted Share Award Terms attached hereto as Exhibit A
(the “Award Terms”); and

 

·                  the Company’s Amended and Restated 2008 Incentive Plan, the
receipt of a copy of which you hereby acknowledge.

 

·                  Your Award of Restricted Shares has been made in connection
with your employment agreement with the Company or one of its subsidiaries or
affiliates as a material inducement to your entering into or renewing employment
with such entity pursuant to such agreement, and is also governed by any
applicable terms and conditions set forth in such agreement.

 

·                  Schedule for Lapse of Restrictions:  Except as otherwise
provided under the Award Terms, the Restrictions on the Restricted Shares
awarded to you will lapse as follows, provided you remain continuously employed
by the Company or one of its subsidiaries or affiliates through each such date:

 

Schedule for Lapse of Restrictions

 

Date on which

 

No. of Restricted Shares

 

Restrictions Lapse

 

as to which Restrictions Lapse

 

 

 

 

 

February 15, 2010

 

30,000

 

February 15, 2011

 

30,000

 

February 15, 2012

 

30,000

 

February 15, 2013

 

30,000

 

February 15, 2014

 

30,000

 

 

·                  Please sign and return to the Company this Notice of
Restricted Share Award, which bears an original signature on behalf of the
Company.  You are urged to do so promptly.

 

--------------------------------------------------------------------------------


 

·                  If you wish to make an election to include the value of the
Restricted Shares in your taxable income for the current calendar year, you must
complete and sign the Section 83(b) Election Form attached hereto as Exhibit B
and both (1) file a copy of it with the Internal Revenue Service Center at which
you file your federal income tax return and (2) return a copy of it to the
Company, in each case no later than the 30th day after the Date of Grant.

 

·                  Please return all items to be returned to the Company to:

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

 

You should retain (1) the enclosed duplicate copy of this Notice of Restricted
Share Award for your records and (2) if applicable, two copies of your completed
Section 83(b) Election Form, (a) one copy of which should be filed with the
Internal Revenue Service Center at which you file your federal income tax return
no later than 30th day after the Date of Grant as described above and (b) one
copy of which should be submitted with your federal income tax return for the
current calendar year.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

/s/ Ann E. Weiser

 

Ann E. Weiser

 

Chief Human Resources Officer

 

 

 

Date:

May 15, 2009

 

ACCEPTED AND AGREED:

 

 

 

/s/ Thomas Tippl

 

Thomas Tippl

 

 

 

Date:

May 15, 2009

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

RESTRICTED SHARE AWARD TERMS

 

 

1.                                       Definitions.

 

(a)                                  For purposes of these Award Terms, the
following terms shall have the meanings set forth below:

 

“Additional Shares” means any additional Common Shares issued in respect of
Restricted Shares in connection with any adjustment pursuant to Section 10
hereof.

 

“Award” means the award described on the Grant Notice.

 

“Cause” shall have the meaning given to such term in the Employment Agreement.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 10 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company or any of its subsidiaries or other
affiliates.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Disability” shall have the meaning given to such term in, or otherwise be
determined in accordance with, the Employment Agreement.

 

“Employment Agreement” means the employment agreement between the Holder and the
Company Group, dated as of September 9, 2005, as amended from time to time.

 

“Employment Violation” means any material breach by Grantee of the Employment
Agreement for so long as the terms of the Employment Agreement shall apply to
Grantee (with any breach of the post-termination obligations contained therein
deemed to be material for purposes of these Award Terms).

 

--------------------------------------------------------------------------------


 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

“Grant Notice” means the Notice of Restricted Share Award to which these Award
Terms are attached as Exhibit A.

 

“Look-back Period” means, with respect to any Employment Violation by Grantee,
the period beginning on the date which is 12 months prior to the date of such
Employment Violation by Grantee and ending on the date of computation of the
Recapture Amount with respect to such Employment Violation.

 

“Plan” means the Amended and Restated Activision Blizzard, Inc. 2008 Incentive
Plan, as amended from time to time.

 

“Recapture Amount” means, with respect to any Employment Violation by Grantee,
the gross gain realized or unrealized by Grantee upon all lapses of the
Restrictions during the Look-back Period with respect to such Employment
Violation, which gain shall be calculated as the sum of:

 

(i)                                     if Grantee has received any Vested
Shares during such Look-back Period and sold such Vested Shares, an amount equal
to the product of (A) the sales price per Vested Share times (B) the number of
such Vested Shares sold at such sales price; plus

 

(ii)                                  if Grantee has received any Vested Shares
during such Look-back Period and not sold such Vested Shares, an amount equal to
the product of (A) the greatest of the following: (1) the Market Value per Share
of Common Shares on the date the Restrictions lapsed with respect to such Vested
Shares, (2) the arithmetic average of the per share closing sales prices of
Common Shares as reported on NASDAQ for the 30 trading day period ending on the
trading day immediately preceding the date of the Company’s written notice of
its exercise of its rights under Section 14 hereof, or (3) the arithmetic
average of the per share closing sales prices of Common Shares as reported on
NASDAQ for the 30 trading day period ending on the trading day immediately
preceding the date of computation, times (B) the number of such Vested Shares
which were not sold.

 

“Restricted Book Entry” means a book entry on the Company’s stock register
maintained by its transfer agent and registrar, which book entry shall bear a
notation regarding the Restrictions as set forth in Section 15(a) hereof and, if
appropriate, a notation regarding securities law restrictions as set forth in
Section 15(b) hereof.

 

“Restricted Shares” means Common Shares subject to the Award (including any
Additional Shares) as to which the Restrictions have not lapsed and which have
not been forfeited to the Company in accordance with the Grant Notice and these
Award Terms.

 

“Restrictions” means the restrictions set forth in Section 2 hereof.

 

A-2

--------------------------------------------------------------------------------


 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Section 83(b) Election” means an election under Section 83(b) of the Code, or
any successor provision thereto, to include the value of the Restricted Shares
in taxable income for the calendar year in which the Award is granted.

 

“Term Sheet” means the Corporate Governance Term Sheet approved by the Delaware
Court of Chancery in connection with the settlement of In re Activision, Inc.
Shareholder Derivative Litigation, C.D. Cal. Case No. CV06-4771 MRP (JTLx); In
re Activision Shareholder Derivative Litigation, L.A.S.C. Case No. SC090343.

 

“Vested Shares” means Common Shares subject to the Award (including any
Additional Shares) as to which the Restrictions have lapsed in accordance with
Section 3 or 4 hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

 

(b)                                 Any capitalized term used but not otherwise
defined herein shall have the meaning ascribed to such term in the Plan.

 

2.                                       Restrictions.  None of the Common
Shares subject to the Award (including any Additional Shares), or any right or
privilege pertaining thereto, may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way not expressly
permitted by these Award Terms, or subjected to execution, attachment or similar
process, unless and until such restrictions thereon lapse pursuant to Section 3
or 4 hereof.  Any attempt to sell, assign, transfer, pledge, hypothecate or
otherwise dispose of or encumber any such Common Shares, or any right or
privilege pertaining thereto, in any way not expressly permitted by these Award
Terms before such restrictions thereon lapse pursuant to Section 3 or 4 hereof
shall be null and void and of no force and effect.

 

3.                                       Lapse of Restrictions.  Except as
otherwise set forth in these Award Terms, the Restrictions shall lapse in
accordance with the “Schedule for Lapse of Restrictions” set forth on the Grant
Notice.

 

4.                                       Termination of Employment.

 

(a)                                  Cause.  In the event that Grantee’s
employment is terminated by the Company or any of its subsidiaries or affiliates
for Cause, the provisions of Section 9(f)(i) of the Employment Agreement, the
terms of which are incorporated by reference, mutatis mutandis, and shall apply
to the Grant Notice and these Award Terms with the same force and effect as if
expressly set forth therein or herein, shall govern the disposition of the
Restricted Shares.

 

(b)                                 Without Cause or For Good Reason.  In the
event that Grantee’s employment is terminated by the Company or any of its
subsidiaries or affiliates without Cause or by Grantee pursuant to
Section 9(b) of the Employment Agreement, the provisions of Section 

 

A-3

--------------------------------------------------------------------------------


 

9(f)(ii) of the Employment Agreement, the terms of which are incorporated by
reference, mutatis mutandis, shall apply to the Grant Notice and these Award
Terms with the same force and effect as if expressly set forth therein or
herein, shall govern the disposition of the Restricted Shares.

 

(c)                                  Death or Disability. Unless the Committee
determines otherwise, in the event that Grantee dies while employed by the
Company or any of its subsidiaries or affiliates or Grantee’s employment with
the Company or any of its subsidiaries or affiliates is terminated due to the
Holder’s Disability, the provisions of Section 9(f)(iii) of the Employment
Agreement, the terms of which are incorporated by reference, mutatis mutandis,
shall apply to the Grant Notice and these Award Terms with the same force and
effect as if expressly set forth therein or herein, shall govern the disposition
of the Restricted Shares.

 

(d)                                 Other.  Unless the Committee determines
otherwise, in the event that Grantee’s employment is terminated for any reason
not addressed by Section 4(a), 4(b) or 4(c) hereof, as of the date of such
termination of employment the Restrictions shall cease to lapse and all
Restricted Shares shall immediately be forfeited to the Company without payment
of consideration by the Company.

 

5.                                       Tax Withholding.  The Company shall
have the right to require Grantee to satisfy any Withholding Taxes resulting
from the lapse of the Restrictions, from any Section 83(b) Election or otherwise
in connection with the Award at the time such Withholding Taxes become due.  The
Company shall determine the method or methods Grantee may use to satisfy any
Withholding Taxes contemplated by this Section 5, which may include any of the
following:  (a) by delivery to the Company of a bank check or certified check or
wire transfer of immediately available funds; (b) through the delivery of
irrevocable written instructions, in a form acceptable to the Company, that the
Company withhold Vested Shares otherwise then deliverable having a value equal
to the aggregate amount of the Withholding Taxes (valued in the same manner used
in computing the amount of such Withholding Taxes); or (c) by any combination of
(a) and (b) above.  Notwithstanding anything to the contrary contained herein,
(i) the Company or any of its subsidiaries or affiliates shall have the right to
withhold from Grantee’s compensation any Withholding Taxes contemplated by this
Section 5 and (ii) the Company shall have no obligation to deliver any Vested
Shares unless and until all Withholding Taxes contemplated by this Section 5
have been satisfied.

 

6.                                       Voting Rights.  The holder of the
Restricted Shares shall be entitled to the voting privileges associated
therewith.

 

7.                                       Dividends.  Any cash dividends declared
and paid on the Restricted Shares shall be paid to the holder thereof
concurrently with the payment of such dividends to all other record holders of
Common Shares.

 

8.                                       Receipt and Delivery; Removal of
Restrictions.  Restricted Shares shall be evidenced by a Restricted Book Entry
in the name of the holder of the Restricted Shares.  Restricted Shares shall
become Vested Shares at such time as the Restrictions thereon lapse in
accordance with the Grant Notice and these Award Terms.  As soon as practicable
after the Restrictions on any Restricted Shares lapse, the Company shall cause
the legend regarding the Restrictions set forth in Section 16(a) hereof to be
removed from the resulting Vested Shares and

 

A-4

--------------------------------------------------------------------------------


 

cause the resulting Vested Shares to be delivered to a Company-Sponsored Equity
Account in the name of the person entitled to such Vested Shares (or, with the
Company’s consent, such other brokerage account as may be requested by such
person); provided, however, that, in the event such Vested Shares are subject to
a legend regarding securities law restrictions as set forth in
Section 15(b) hereof, the Company shall instead cause a certificate evidencing
such Vested Shares and bearing such legend to be delivered to the person
entitled thereto.

 

9.                                       Committee Discretion.  Except as may
otherwise be provided in the Plan, the Committee shall have sole discretion to
(a) interpret any provision of the Plan, the Grant Notice and these Award Terms,
(b) make any determinations necessary or advisable for the administration of the
Plan and the Award, and (c) waive any conditions or rights of the Company under
the Award, the Grant Notice or these Award Terms.  Without intending to limit
the generality or effect of the foregoing, any decision or determination to be
made by the Committee pursuant to these Award Terms, including whether to grant
or withhold any consent, shall be made by the Committee in its sole and absolute
discretion, subject only to the terms of the Plan.  Subject to the terms of the
Plan, the Committee may amend the terms of the Award prospectively or
retroactively; however, no such amendment may materially and adversely affect
the rights of Grantee taken as a whole without Grantee’s consent.  Without
intending to limit the generality or effect of the foregoing, the Committee may
amend the terms of the Award (i) in recognition of unusual or nonrecurring
events (including, without limitation, events described in Section 10 hereof)
affecting the Company or any of its subsidiaries or affiliates or the financial
statements of the Company or any of its subsidiaries or affiliates, (ii) in
response to changes in applicable laws, regulations or accounting principles and
interpretations thereof, or (iii) to prevent the Award from becoming subject to
Section 409A.

 

10.                                 Adjustments.  Notwithstanding anything to
the contrary contained herein, pursuant to Section 13 of the Plan, the Committee
will make or provide for such adjustments to the Award as are equitably required
to prevent dilution or enlargement of the rights of Grantee that would otherwise
result from (a) any stock dividend, extraordinary dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any change of control, merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.  Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for the
Award such alternative consideration (including, without limitation, cash or
other equity awards), if any, as it may determine to be equitable in the
circumstances and may require in connection therewith the surrender of the
Award.

 

11.                                 Compliance with Applicable Laws and
Regulations and Company Policies and Procedures.

 


(A)                                  GRANTEE IS RESPONSIBLE FOR COMPLYING WITH
(A) ANY FEDERAL, STATE AND LOCAL TAXATION LAWS APPLICABLE TO GRANTEE IN
CONNECTION WITH THE AWARD, (B) ANY FEDERAL AND STATE SECURITIES LAWS APPLICABLE
TO GRANTEE IN CONNECTION WITH THE AWARD, (C) THE REQUIREMENTS OF ANY SECURITIES
EXCHANGE, SECURITIES ASSOCIATION, MARKET SYSTEM OR QUOTATION SYSTEM ON WHICH
SECURITIES OF THE COMPANY OF THE SAME CLASS AS THE SHARES ARE THEN TRADED OR
QUOTED, (D) ANY

 

A-5

--------------------------------------------------------------------------------


 


RESTRICTIONS ON TRANSFER IMPOSED BY THE COMPANY’S CERTIFICATE OF INCORPORATION
OR BYLAWS, AND (E) ANY POLICY OR PROCEDURE THE COMPANY MAINTAINS OR MAY ADOPT
WITH RESPECT TO THE TRADING OF ITS SECURITIES.


 

(b)                                 The Award is subject to the terms and
conditions of the Term Sheet, and any Company policies or procedures adopted in
connection with the Company’s implementation of the Term Sheet, including,
without limitation, any policy requiring or permitting the Company to recover
any gains realized by Grantee in connection with the Award.

 

12.                                 Section 409A.  Payments contemplated with
respect to the Award are intended to be exempt from Section 409A, and all
provisions of the Plan, the Grant Notice and these Award Terms shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.  Notwithstanding the foregoing,
(i) nothing in the Plan, the Grant Notice and these Award Terms shall guarantee
that the Award is not subject to taxes or penalties under Section 409A and
(ii) if any provision of the Plan, the Grant Notice or these Award Terms would,
in the reasonable, good faith judgment of the Company, result or likely result
in the imposition on Grantee or any other person of taxes, interest or penalties
under Section 409A, the Committee may, in its sole discretion, modify the terms
of the Plan, the Grant Notice or these Award Terms, without the consent of
Grantee, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such taxes,
interest or penalties; provided, however, that this Section 12 does not create
an obligation on the part of the Committee or the Company to make any such
modification.

 

13.                                 Registration and Listing.  Notwithstanding
anything to the contrary contained herein, the Company shall not be obligated to
issue or transfer any Restricted Shares or Vested Shares, and no Restricted
Shares or Vested Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered in any way, unless such
transaction is in compliance with (a) the Securities Act of 1933, as amended, or
any comparable federal securities law, and all applicable state securities laws,
(b) the requirements of any securities exchange, securities association, market
system or quotation system on which securities of the Company of the same class
as the securities subject to the Award are then traded or quoted, (c) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (d) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.  The Company is under no obligation to register, qualify
or list, or maintain the registration, qualification or listing of, Restricted
Shares or Vested Shares with the SEC, any state securities commission or any
securities exchange, securities association, market system or quotation system
to effect such compliance.  Grantee shall make such representations and furnish
such information as may be appropriate to permit the Company, in light of the
then existence or non-existence of an effective registration statement under the
Securities Act of 1933, as amended, relating to Restricted Shares or Vested
Shares, to issue or transfer Restricted Shares or Vested Shares in compliance
with the provisions of that or any comparable federal securities law and all
applicable state securities laws.  The Company shall have the right, but not the
obligation, to register the issuance or transfer of Restricted Shares or Vested
Shares or resale of Restricted Shares or Vested Shares under the Securities Act
of 1933, as amended, or any comparable federal securities law or applicable
state securities law.

 

A-6

--------------------------------------------------------------------------------


 

14.                                 Transferability.  Notwithstanding the
Restrictions, with the Company’s consent, Grantee may transfer Restricted Shares
for estate planning purposes or pursuant to a domestic relations order;
provided, however, that any transferee shall be bound by all of the terms and
conditions of the Plan, the Grant Notice and these Award Terms and shall execute
an agreement in form and substance satisfactory to the Company in connection
with such transfer; and provided, further that Grantee will remain bound by the
terms and conditions of the Plan, the Grant Notice and these Award Terms.

 

15.                                 Employment Violation.  In the event of an
Employment Violation, the Company shall have the right to require (a) the
forfeiture by Grantee to the Company of any Restricted Shares and (b) payment by
Grantee to the Company of the Recapture Amount with respect to such Employment
Violation; provided, however, that, in lieu of payment by Grantee to the Company
of the Recapture Amount, Grantee, in his or her discretion, may tender to the
Company the Vested Shares acquired during the Look-back Period with respect to
such Employment Violation and Grantee shall not be entitled to receive any
consideration from the Company in exchange therefor.  Any such forfeiture of
Restricted Shares and payment of the Recapture Amount, as the case may be, shall
be in addition to, and not in lieu of, any other right or remedy available to
the Company arising out of or in connection with such Employment Violation,
including, without limitation, the right to terminate Grantee’s employment if
not already terminated and to seek injunctive relief and additional monetary
damages.

 

16.                                 Legends.

 

(a)                                  Restrictions.  The Company shall cause any
Restricted Book Entry evidencing the Restricted Shares to bear a notation
substantially as follows:

 

“THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY, WHETHER VOLUNTARY,
INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER AS SET FORTH IN THE AMENDED AND RESTATED ACTIVISION BLIZZARD, INC. 2008
INCENTIVE PLAN (THE “PLAN”), AND IN THE ASSOCIATED NOTICE OF RESTRICTED SHARE
AWARD, INCLUDING THE RESTRICTED SHARE AWARD TERMS ATTACHED THERETO (THE “AWARD
NOTICE”).  A COPY OF THE PLAN AND AWARD NOTICE MAY BE OBTAINED FROM ACTIVISION
BLIZZARD, INC.”

 

(b)                                 Securities Laws.  The Company may, if
determined by it based on the advice of counsel to be appropriate, cause any
Restricted Book Entry evidencing Restricted Shares or any certificate evidencing
Vested Shares to bear a notation or legend, as the case may be, substantially as
follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES

 

A-7

--------------------------------------------------------------------------------


 

ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT.”

 

17.                                 No Right to Continued Employment.  Nothing
contained in the Grant Notice or these Award Terms shall be construed to confer
upon Grantee any right to be continued in the employ of the Company or any of
its subsidiaries or affiliates or derogate from any right of the Company or any
of its subsidiaries or affiliates to retire, request the resignation of, or
discharge Grantee at any time, with or without cause.

 

18.                                 Severability.  In the event that one or more
of the provisions of these Award Terms shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

19.                                 Governing Law.  To the extent that federal
law does not otherwise control, the validity, interpretation, performance and
enforcement of the Grant Notice and these Award Terms shall be governed by the
laws of the State of Delaware, without giving effect to principles of conflicts
of laws thereof.

 

20.                                 Successors and Assigns.  The provisions of
the Grant Notice and these Award Terms shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Grantee and, to the
extent applicable, Grantee’s permitted assigns under Section 14 hereof and
Grantee’s estate or beneficiary(ies) as determined by will or the laws of
descent and distribution.

 

21.                                 Notices.  Any notice or other document which
Grantee or the Company may be required or permitted to deliver to the other
pursuant to or in connection with the Grant Notice or these Award Terms shall be
in writing, and may be delivered personally or by mail, postage prepaid, or
overnight courier, addressed as follows:  (a) if to the Company, at its office
at 3100 Ocean Park Boulevard, Santa Monica, California 90405, Attn: Stock Plan
Administration, or such other address as the Company by notice to Grantee may
designate in writing from time to time; and (b) if to Grantee, at the address
shown on the Employment Agreement, or such other address as Grantee by notice to
the Company may designate in writing from time to time.  Notices shall be
effective upon receipt.

 

22.                                 Conflict with Employment Agreement or Plan. 
In the event of any conflict between the terms of the Employment Agreement and
the terms of the Grant Notice or these Award Terms, the terms of the Grant
Notice or these Award Terms, as the case may be, shall control.  In the event of
any conflict between the terms of the Employment Agreement, the Grant Notice or
these Award Terms and the terms of the Plan, the terms of the Plan shall
control.

 

23.                                 Deemed Agreement.  By accepting the Award,
Grantee is deemed to be bound by the terms and conditions set forth in the Plan,
the Grant Notice and these Award Terms.

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

AMENDED AND RESTATED ACTIVISION BLIZZARD, INC.

 

2008 INCENTIVE PLAN

 

SECTION 83(b) ELECTION FORM

 

Election to Include Value of Restricted Property in Gross Income
in Year of Transfer under Internal Revenue Code § 83(b)

 

The undersigned (the “Taxpayer”) hereby makes an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended, with respect to
the property described below and supplies the following information in
accordance with the applicable federal income tax regulations:

 

1.                                      The name, address and taxpayer
identification number of the Taxpayer are:

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

Taxpayer I.D. Number:

 

 

 

2.                                      Description of property with respect to
which the election is being made:
150,000 shares of Common Stock, par value $0.000001 per share, of Activision
Blizzard, Inc., a Delaware corporation (the “Company”).

 

3.                                      Date of transfer; taxable year:  The
date on which property was transferred is May 11, 2009.  The taxable year to
which this election relates is calendar year 2009.

 

4.                                      The nature of the restrictions to which
the property is subject:  The property is subject to transfer restrictions by
virtue of an agreement between the Taxpayer and the Company, and the book entry
on the Company’s stock register evidencing the property bears a notation to that
effect.  Except as otherwise described below, the restrictions on the property
will lapse as follows:

 

Schedule for Lapse of Restrictions

Date on which

 

Date on which

Restrictions Lapse

 

Restrictions Lapse

February 15, 2010

 

February 15, 2010

February 15, 2011

 

February 15, 2011

February 15, 2012

 

February 15, 2012

February 15, 2013

 

February 15, 2013

 

In the event that Taxpayer’s employment is terminated, the disposition of the
restricted property will be governed by the Taxpayer’s employment agreement with
the Company.

 

--------------------------------------------------------------------------------


 

5.                                      Fair market value:  The fair market
value at time of transfer (determined without regard to any restrictions other
than restrictions which by their terms will never lapse) of the property with
respect to which this election is being made is $[              ] per share.

 

6.                                      Amount paid for property:  Taxpayer did
not pay any cash amount for the property.

 

7.                                      Furnishing statement to employer:  A
copy of this statement has been furnished to the Company.

 

 

Dated:

 

 

 

 

 

Signature of Taxpayer

 

B-2

--------------------------------------------------------------------------------


 

Instructions for Section 83(b) Election Form

 

1.                                       The form must be filed with the
Internal Revenue Service Center (or other IRS office) at which the Taxpayer
files his or her federal income tax return and with the Company, in each case no
later than the 30th day after the date of grant set forth on the Notice of
Restricted Share Award to which this Section 83(b) Election Form is attached as
Exhibit B.

 

2.                                       In addition, the Taxpayer must submit
one copy of the form with his or her federal income tax return for the year in
which the date of grant occurred.

 

3.                                       The Section 83(b) election, once made,
is irrevocable, unless the Internal Revenue Service consents to the revocation.

 

4.                                       The Taxpayer must sign the form.

 

B-3

--------------------------------------------------------------------------------